DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 7 objected to because of the following informalities:  
Re claim 1, it is recommended the second line of the last paragraph be amended: "fluctuation rate of the output voltage of the inversion unit is greater than the voltage fluctuation rate…" to correct grammar.  
Re claim 7, third line, it is recommended the claim be amended: "from the commercial AC power supply into [[the]] DC power, wherein" to avoid potential issues with lack of sufficient antecedent basis since the DC power was not previously introduced.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  With specific reference to Applicant's corresponding PGPUB (US2020/0014241) such claim limitation(s) is/are: 
operation unit: in claim 5, corresponding to user operated device/operation unit <17> generating signal for control and selection of the modes based on user operation and equivalents thereof (see PGPUB: [0038-0039], Fig. 1; note that the Specification does not designate if other device is meant to be the selection unit or whether broader selection manner was intended; note if 112f is not meant to be invoked then non-structural terms such as "unit" should be avoided, such as by using alternatives such as "circuit" or "device" instead)
setter: in claim 6, corresponding to control circuits changing triangle wave frequency between the two frequency values (see PGPUB: [0050], Fig. 3 regarding control signals changing the frequency of the triangle wave; note since a "setter" is not understood to be an established term for a structural element the term still presently is understood as invoking 112f; if 112f is not meant to be invoked then the function could instead be described as performed by the control device for example, or by using structural terms such as "circuit" or "device" instead)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noritake (US2015/0263641).
Re Claim 1, Noritake teaches a power conversion device (see Figs. 1-4) comprising: 
an inversion unit (inverter circuit <4>) including a plurality of switching elements (switch elements <41-44>) and configured to convert DC power into AC power having a commercial frequency and supply the AC power to a load (power grid <2>; see Noritake: [0024], [0029], Fig. 1 regarding inverter operation to convert DC to AC and supply power grid acting as load); and 
a control device (control circuit <6>) configured to: 
compare levels of a sinusoidal signal (<t2>) having the commercial frequency and a triangular wave signal (<C2>) having a frequency higher than the commercial frequency, 
generate a control signal for controlling the plurality of switching elements based on a result of comparison (see Noritake: [0032], [0037-0042], Figs. 2, 3D-E regarding comparison of sinusoidal signal <t2> at grid frequency with triangular carrier waveform <C2> to generate switch control signals for inverter switch elements <41-44>), 
perform a mode selected from a first mode (quiet mode) in which the frequency of the triangular wave signal is set to a first value and a second mode (power mode) in which the frequency of the triangular wave signal is set to a second value smaller than the first value (see Noritake: [0043-0045], [0048], Figs. 1-2, 3D regarding selection of quiet mode where carrier <C2> is set to higher frequency than power mode where carrier <C2> is set to lower frequency). See Noritake: [0024-0025], [0029-0032], [0037-0048], Figs. 1-4.
Although Noritake does not explicitly discuss effect of the higher and lower inverter switching frequencies on the voltage fluctuation rate of the inverter output voltage, it is 
Noritake does not explicitly discuss the specific values of the voltage fluctuation rates/THD of an output voltage of the inversion unit when the frequency of the triangular wave signal is at the first and second values, though its AC output necessarily has some fluctuation rate/distortion (see Noritake: [0047], Fig. 1 for example regarding output AC wave distortion from the inverter being reduced by filter <5>; see also Erdman: [0004] regarding the inherent effects of changing PWM carrier frequency on inverter AC output distortion) or that the resulting voltage fluctuation rates would be less than or equal than the voltage fluctuation rate of an AC voltage supplied from a commercial AC power supply. 
Noritake generally suggests that the first and second frequency value may be chosen as desired by the user (see Noritake: [0045], [0047-0048] regarding multiple possible values for frequency of <C2> in power mode and quiet mode, and general tradeoff with increased switching losses with higher frequencies). Additionally, under broadest reasonable interpretation, no relationship is required between the commercial AC power supply and the power conversion device of claim 1 as recited, thus it essentially may refer to any arbitrary AC power supply with any arbitrary fluctuation rate.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the power conversion device such that the first and second values of the frequency of the triangular wave in the respective first mode and second modes are set such that the inversion unit is controlled such that the voltage fluctuation rate of an output voltage of the inversion unit is smaller/less than or equal to a voltage fluctuation rate of an AC voltage supplied from a commercial AC power supply since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would generally find it obvious to have the system operate with a particular desired fluctuation rate value/range in all its modes depending on the power requirements of the load/system being supplied by the AC power and if the particular frequency range produces desirable effects despite tradeoffs in switching losses as suggested by Noritake. See also discussion of claim 7 and response to arguments below regarding further common knowledge regarding desired THD outputs for AC 
Re Claim 4, as best understood, Noritake teaches the power conversion device according to claim 1, wherein the control device includes a control circuit (computing unit <61>) configured to generate the sinusoidal signal to eliminate a deviation between an output voltage of the inversion unit and a reference voltage (see Noritake: [0037], [0039-0042], Figs. 2, 3D regarding generating sinusoidal signal <t2> controlling synchronized AC output; note effects of sinusoidal signal currently recited generally as intended use), a triangular wave generator (second carrier signal generating circuit <65>, see Noritake: [0045], [0048], Figs. 2, 3D) configured to generate the triangular wave signal having the frequency set to the first or second value, and a comparator (second pulse signal generating circuit <63>, see Noritake: [0037-0041], Figs. 2, 3D-E regarding comparison) configured to compare the levels of the sinusoidal signal and the triangular wave signal, and generate the control signal based on the result of comparison.
Re Claim 5, as best understood, Noritake teaches the power conversion device according to claim 1, further comprising an operation unit (operation unit <7>, see [0044-0045], [0048], Figs. 1, 4 regarding buttons for user selection of quiet mode or power mode and corresponding control of control circuit) configured to select a desired mode from the first and second modes, wherein the control device is configured to perform the mode selected by the operation unit.
Re Claim 6, as best understood, Noritake teaches the power conversion device according to claim 1, further comprising a setter (switching circuit <65c>, see Noritake: [0049] .

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noritake (US2015/0263641) in view of Lee (US2015/0016155), further in view of Non-Patent Literature: "Review: Uninterruptible power supply (UPS) system)", hereinafter Aamir.
Re Claim 7, as best understood, Noritake teaches the power conversion device according to claim 1, and although generally discloses use of the inversion unit to convert DC power to AC power for a load, Noritake does not explicitly disclose implementation of the inverter with a converter, commercial AC power supply, and power storage device operated as uninterruptible/backup power supply as is generally known in the art. Lee, however, teaches that it is known in the art of power supply and conversion systems using an inverter to supply power to AC loads, the inverter also controlled via PWM switching using triangle wave signal with higher frequency than sinusoidal signal being compared to in the same manner recited in claim 1 (see Lee: [0034], [0058], [0065-0069], [0080-0082], Figs. 1, 6-7, 10 regarding inverter and corresponding PWM switching control using triangle and sinusoidal waveforms), for the system to further comprising a converter (converter <3>) configured to convert AC power supplied from the commercial AC power supply (commercial ac power supply <1>) into the DC power (see Lee: [0037], Fig. 1 regarding AC-DC conversion), wherein during a normal state in 
Noritake and Lee do not explicitly disclose the voltage fluctuation rates in the first and second modes would be smaller/less than or equal than the voltage fluctuation rate of the commercial AC power supply providing power to the converter. However, as discussed .

Response to Arguments
Applicant's arguments filed 6 April 2021 have been fully considered but they are not persuasive in light of new grounds of rejection in response to the amendments.
Regarding arguments that Noritake and Lee do not disclose the recited voltage fluctuation rate relationships, the arguments are not persuasive. Regarding the fluctuation rate being higher in the second mode, as discussed above, although Noritake does not make an explicit discussion of the inverter switching frequency affecting the voltage fluctuation rate/THD of its output, as understood in light of Applicant's PGPUB: [0064-0068] and also for example Erdman, reducing PWM inverter carrier switching frequency inherently increases the inverter output fluctuation rate (note that no other control operation/element is disclosed as producing this result in Applicant's disclosure). One of ordinary skill would therefore understand this relationship between the first and second modes to be an inherent 
Regarding the voltage fluctuation rates being lower than the commercial AC power supply in both modes, as discussed above, claim 1 does not provide any actual context to the commercial AC power supply with relation to the power conversion device of claim 1 as currently drafted, and it could therefore encompass any commercial AC power supply having any arbitrarily high voltage fluctuation rate under broadest reasonable interpretation. As discussed above regarding claim 7, one of ordinary skill would also find it obvious to select the switching frequency of the modes such that it results in a fluctuation rate/THD in a desired range which may be lower than the fluctuation rate of the AC input when applied as a UPS, such as further suggested by Aamir. As noted above, Applicant's PGPUB: [0063-0068] appears to only discloses the inverter output fluctuation rate being lower than the input commercial frequency as a result of the choice of carrier switching frequency, and no other control operation/element/monitoring is disclosed as ensuring that the output voltage fluctuation rate is actually lower than the arbitrary commercial AC power supply input fluctuation rate value even though one of ordinary skill would understand that the voltage fluctuation/THD depends on additional factors such as the type of load being supplied by the power conversion device, the type of power supply being used as the commercial AC power supply, or whether additional loads/factors create variation in the commercial AC power supply. 
The recited relationships between the voltage fluctuation rates in the first mode, second mode, and the voltage fluctuation rate of the commercial AC power supply therefore appear to be inherent results to having higher/lower carrier frequency in the different modes, and also appear to be obvious to design to fall in a desired range depending on user's intended load application. See also rejection above for further explanations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836             

/HAL KAPLAN/Primary Examiner, Art Unit 2836